                 Case 18-11535-LSS              Doc 95       Filed 08/29/19         Page 1 of 11



                              UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


In re:                                                          Chapter 7

THE ART INSTITUTE OF                                            Case No. 18-11535 (LSS)
PHILADELPHIA LLC, et al.1
                                                                Jointly Administered
                                    Debtors.
                                                                Hearing Date: Sept. 19, 2019 at 11:00 a.m. (ET)
                                                                Obj. Deadline: Sept. 12, 2019 at 4:00 p.m. (ET)


    MOTION OF U.S. BANK, NATIONAL ASSOCIATION TO ENFORCE STIPULATION
              AGAINST GEORGE L. MILLER, CHAPTER 7 TRUSTEE

         U.S. Bank, National Association (“U.S. Bank” or “Agent”), as administrative agent and

collateral agent under that certain Credit Agreement (as defined below), acting at the direction of

the Lenders in accordance with the terms of the Credit Agreement, by and through its

undersigned counsel, hereby files this motion (this “Motion to Enforce”) seeking entry of an

order, substantially in the form attached hereto as Exhibit A (the “Proposed Order”), enforcing

1
  The last four digits of the Debtors’ taxpayer identification numbers are as follows: American Education Centers,
Inc. (6160); Argosy Education Group, Inc. (5674); Argosy University of California LLC (1273); Brown Mackie
College - Tucson, Inc. (4601); Education Finance III LLC (2533); Education Management LLC (6022); Education
Management II LLC (2661); Education Management Corporation (9571); Education Management Holdings II LLC
(2529); Higher Education Services II LLC (3436); Miami International University of Art & Design, Inc. (1065);
South Education – Texas LLC (2573); South University of Florida, Inc. (9226); South University of Michigan, LLC
(6655); South University of North Carolina LLC (9113); South University of Ohio LLC (9944); South University of
Virginia, Inc. (9263); South University, LLC (7090); Stautzenberger College Education Corporation (4675); TAIC-
San Diego, Inc. (1894); TAIC-San Francisco, Inc. (9487); The Art Institutes International Minnesota, Inc. (6999);
The Art Institute of Atlanta, LLC (1597); The Art Institute of Austin, Inc. (3626); The Art Institute of California-
Hollywood, Inc. (3289); The Art Institute of California-Inland Empire, Inc. (6775); The Art Institute of California -
Los Angeles, Inc. (4215); The Art Institute of California-Orange County, Inc. (6608); The Art Institute of
California-Sacramento, Inc. (6212); The Art Institute of Charleston, Inc. (6048); The Art Institute of Charlotte, LLC
(4912); The Art Institute of Colorado, Inc. (3062); The Art Institute of Dallas, Inc. (9012); The Art Institute of Fort
Lauderdale, Inc. (0255); The Art Institute of Houston, Inc. (9015); The Art Institute of Indianapolis, LLC (6913);
The Art Institute of Las Vegas, Inc. (6362); The Art Institute of Michigan, Inc. (8614); The Art Institute of
Philadelphia LLC (7396); The Art Institute of Pittsburgh LLC (7441); The Art Institute of Portland, Inc. (2215); The
Art Institute of Raleigh-Durham, Inc. (8031); The Art Institute of St. Louis, Inc. (9555); The Art Institute of San
Antonio, Inc. (4394); The Art Institute of Seattle, Inc. (9614); The Art Institute of Tampa, Inc. (6822); The Art
Institute of Tennessee-Nashville, Inc. (5359); The Art Institute of Virginia Beach LLC (2784); The Art Institute of
Washington, Inc. (7043); The Art Institutes International II LLC (9270); The Illinois Institute of Art at Schaumburg,
Inc. (3502); The Illinois Institute of Art, Inc. (3500); The Institute of Post-Secondary Education, Inc. (0283); The
New England Institute of Art, LLC (7798); The University of Sarasota, Inc. (5558);Western State University of
Southern California (3875).
                 Case 18-11535-LSS             Doc 95        Filed 08/29/19       Page 2 of 11



that certain Stipulation Resolving Objection of George L. Miller, Chapter 7 Trustee, to Proofs of

Claim Filed by U.S. Bank, National Association as Administrative Agent on Behalf of Itself and

Each Secured Claimant (the “Stipulation”)2 against George L. Miller, as chapter 7 trustee

(the “Trustee”) of Debtors Education Management II LLC, Education Finance III LLC,

Education Management Corporation (“EMC”), Education Management Holdings II LLC, Higher

Education Services II LLC, and The Art Institutes International II LLC (collectively, the “Credit

Party Debtors”), and respectfully represents as follows:

                                     PRELIMINARY STATEMENT

        1.       U.S. Bank brings this Motion to Enforce to address the Trustee’s refusal to

consent to the release of approximately $9.6 million of the Agent’s and Lenders’ Collateral in

express violation of the turnover requirements of the Stipulation. 3

        2.       At the outset of these cases, U.S. Bank and the Trustee entered into the

Stipulation to resolve, among other things, a purported dispute over the validity of U.S. Bank’s

prepetition foreclosure on substantially all of the Credit Party Debtors’ assets, including the

Credit Party Debtors’ interest in the Surety Collateral (as defined herein). Under the terms of the

Stipulation, among other things, the Trustee acknowledged the validity of the foreclosure and

expressly agreed to turn over all Collateral in his possession to U.S. Bank upon ten business

days’ written request.

        3.       Wells Fargo Bank, National Association (“Wells Fargo”) currently holds

approximately $9.6 million of surety Collateral (the “Surety Collateral”) in a trust account


2
  Capitalized terms used but not defined herein shall have the meanings ascribed to such terms in the Stipulation. A
copy of the Stipulation is attached hereto as Exhibit B.
3
  On October 25, 2018, this Court approved the Trustee’s entry into the Stipulation pursuant to the Order Approving
Stipulation Resolving Objection of George L. Miller, Chapter 7 Trustee, to Proofs of Claim Filed by U.S. Bank,
National Association as Administrative Agent on Behalf of Itself and Each Secured Claimant [Case No. 18-11494,
D.I. 204] (the “Order”).

                                                         2
                  Case 18-11535-LSS              Doc 95        Filed 08/29/19       Page 3 of 11



bearing the name of Debtor EMC.4 U.S. Bank, acting at the direction of the Lenders, has

reached an agreement with Wells Fargo that provides for the release of the Surety Collateral. As

part of that agreement, Wells Fargo is requiring the current and former beneficiaries of the trust

account—U.S. Bank, Philadelphia Indemnity Insurance Company as surety (“Philadelphia”), and

the Trustee—to execute a written direction authorizing turnover of the Surety Collateral as

directed by the Agent (at the direction of the Lenders) (the “Turnover Direction”). 5

          4.       On August 1, 2019, counsel to U.S. Bank made a written request to the Trustee’s

counsel asking the Trustee to execute the Turnover Direction so that the Surety Collateral could

be turned over to the Agent. To be clear, the Trustee’s assistance in collecting the Surety

Collateral was not and is not required. All that is required is for the Trustee to execute the

Turnover Direction, which provides for the turnover of Collateral—an express obligation of the

Trustee under the terms of the Stipulation.

          5.       As of the date of the filing of this Motion to Enforce, which is more than ten

business days after the date of U.S. Bank’s written request, the Trustee has refused to execute the

Turnover Direction. Accordingly, the Trustee is in breach of his contractual obligations under

the Stipulation.

          6.       The terms of the Stipulation were heavily negotiated and approved by this Court.

The Trustee knows that the Credit Party Debtors conveyed their interest in the Surety Collateral

to U.S. Bank and is well aware of his turnover obligations under the Stipulation. Pursuant to the

Stipulation, only specifically defined “Unliened Assets” are exempted from turnover by the

Trustee. It is undisputed that the Surety Collateral is not an Unliened Asset and thus must be

turned over to the Agent. The Trustee’s delay must be seen for what it is: a transparent attempt
4
 The Surety Collateral was deposited into the trust account as collateral for bonds issued by Philadelphia Indemnity
Insurance Company.
5
    A copy of the form of the Turnover Direction is attached hereto as Exhibit C.

                                                           3
              Case 18-11535-LSS        Doc 95       Filed 08/29/19   Page 4 of 11



to “shake the tree” and extract additional cash from the Lenders.        The Court should not

countenance such tactics.

       7.      The Agent and the Lenders have provided the Trustee with $375,000 to fund his

professional fees and expenses (under the terms of the Stipulation). The Agent and the Lenders

will not pay any further amounts to recover property that the Trustee—in the Stipulation

approved by this Court—has already agreed belongs to the Agent and the Lenders and has

agreed to turn over to them.

                                       BACKGROUND

       A.      The Credit Agreement & Partial Strict Foreclosure.

       8.      U.S. Bank is the administrative agent and the collateral agent under that certain

Credit and Guaranty Agreement, dated as of January 5, 2015 (as amended, restated,

supplemented or otherwise modified from time to time, and including any and all annexes,

exhibits and schedules thereto, collectively, the “Credit Agreement”), by and among the Credit

Party Debtors, the various lenders party thereto from time to time (the “Lenders”), and the

Agent. Pursuant to the Credit Agreement, the Credit Party Debtors guaranteed the loans and all

other obligations owing under the Credit Agreement. As of the Petition Date (defined herein),

the obligations of the Credit Party Debtors to U.S. Bank under the Credit Agreement were in

excess of $599 million.

       9.      In order to secure all of the obligations of the Credit Party Debtors under the

Credit Agreement, the Agent and the Credit Party Debtors entered into that certain Pledge and

Security Agreement dated as of January 5, 2015 (the “Security Agreement”). Pursuant to the

Security Agreement, the Credit Party Debtors granted to U.S. Bank a first priority security

interest in all substantially all of the Credit Party Debtors’ assets. Accordingly, any and all



                                                4
                   Case 18-11535-LSS             Doc 95        Filed 08/29/19       Page 5 of 11



obligations owed by the Credit Party Debtors to U.S. Bank under the Credit Agreement are

secured by fully perfected liens on the Credit Party Debtors’ assets.

          10.      On June 25, 2018, pursuant to that certain Surrender of Collateral, Consent to

Partial Strict Foreclosure, and Release Agreement (UCC 9-620) (the “Partial Strict Foreclosure

Agreement”), the Credit Party Debtors conveyed to U.S. Bank, for the benefit of the Lenders, all

of their respective interests in the Surrendered Collateral (as defined in the Partial Strict

Foreclosure Agreement), including all proceeds thereof, wherever located, in partial satisfaction

of their obligations under the Credit Agreement (such conveyance, the “Partial Strict

Foreclosure”).6

          11.      The term Surrendered Collateral included the Credit Party Debtors’ interests in

the Surety Collateral. The Partial Strict Foreclosure Agreement defines the term “Surrendered

Collateral” to include “any residual interest in (or with respect to the return of) cash or money

market instruments, or any similar security, held in trust, as collateral, or as surety” and all

proceeds of the foregoing. See Partial Strict Foreclosure Agreement, Ex. 1. The Credit Party

Debtors’ interest in the Surety Collateral is Surrendered Collateral, because (as discussed in

further detail herein) the Surety Collateral consists of money market instruments held in trust by

Wells Fargo as collateral for the Credit Party Debtors’ obligations under the Indemnity

Agreement (as defined herein).

          B.       The Chapter 7 Cases.

          12.      On June 29, 2018 (the “Petition Date”), the Debtors filed petitions for relief under

chapter 7 of title 11 of the United States Code (the “Bankruptcy Code”) in the United States




6
    A copy of the Partial Strict Foreclosure Agreement is attached hereto as Exhibit D.

                                                           5
              Case 18-11535-LSS         Doc 95       Filed 08/29/19   Page 6 of 11



Bankruptcy Court for the District of Delaware (the “Court”). George L. Miller was appointed as

the interim chapter 7 trustee by the Office of the United States Trustee (the “U.S. Trustee”).

       13.     On August 2, 2018, U.S. Bank filed a detailed proof of claim against each of the

Credit Party Debtors (collectively, the “U.S. Bank Claims”). On August 3, 2018, the Trustee, in

his capacity as interim trustee for the Credit Party Debtors, filed an omnibus objection to the

U.S. Bank Claims (the “Claim Objection”).

       14.     On August 16, 2018, U.S. Bank filed (i) the Omnibus Response of U.S. Bank,

National Association, to the Objections of George L. Miller, Interim Chapter 7 Trustee, to Proofs

of Claim Filed by U.S. Bank, National Association, in the Above-Captioned Debtors’ Cases

[Case No. 18-11494, D.I. 171] ( the “Claim Response”), and (ii) the Motion by U.S. Bank for

Resolution of Disputed Elections and for a Determination that Edward E. Neiger be Appointed

as Permanent Trustee in the Above Captioned Cases [Case No. 18-11494, D.I. 173] (the “Motion

to Resolve Disputed Elections”). The Trustee informally objected to the Motion to Resolve

Disputed Elections.

       C.      The Stipulation.

       15.     On October 8, 2018, U.S. Bank and the Trustee (together, the “Parties”) entered

into the Stipulation, which resolved the validity and enforceability of the Partial Strict

Foreclosure Agreement, as well as the Claim Objection and the Motion to Resolve Disputed

Elections, subject to Court approval.

       16.     Under the terms of the Stipulation, among other things, the Trustee acknowledged

the validity and enforceability of the Partial Strict Foreclosure. See Stipulation ¶ 4. The Trustee

further acknowledged that, with the exception of the Unliened Assets, all of the Credit Party

Debtors’ assets, including the Surrendered Collateral, are subject to a valid and enforceable



                                                 6
               Case 18-11535-LSS         Doc 95       Filed 08/29/19   Page 7 of 11



security interest in favor of U.S. Bank. See Stipulation ¶¶ 3-4. The Trustee agreed to turn over

to U.S. Bank any remaining collateral (including Surrendered Collateral) in the Trustee’s

possession within ten business days of written request from U.S. Bank. See Stipulation ¶ 6. The

Trustee also released U.S. Bank and the Lenders from, among other things, all claims relating to

the Credit Agreement and the Partial Strict Foreclosure, including all causes of action under

chapter 5 of the Bankruptcy Code. See Stipulation ¶ 9.

        17.     In exchange, pursuant to the Stipulation, the Agent agreed that the Trustee is

entitled to recover on the Unliened Assets for the benefit of the Credit Party Debtors’ estates.

See Stipulation ¶¶4, 13. The Agent consented to the Trustee’s use of $375,000 of collateral to

fund professional fees and expenses of the Credit Party Debtors’ estates (including Trustee fees)

that have been approved by the Court. See Stipulation ¶ 5. The Agent also agreed to provide

information to the Trustee to the extent reasonably necessary for the Trustee to complete his

duties required under the Bankruptcy Code. See Stipulation ¶ 12.

        18.     On October 25, 2018, the Court entered an Order approving the Stipulation. See

Order [Case No. 18-11494, D.I. 204]. In the Order, the Court expressly retained jurisdiction

over any and all matters arising from or related to the implementation or interpretation of the

Stipulation. See id. at ¶ 5.

        D.      The Surety Collateral.

        19.     Prior to the filing of this Motion to Enforce, the Agent, taking direction from

Lenders pursuant to the Credit Agreement, was directed to effectuate the release of the Surety

Collateral. Wells Fargo, in turn, agreed to release the Surety Collateral upon receipt of a

direction (i.e., the Turnover Direction) duly executed by the Agent, Philadelphia, and the

Trustee.



                                                  7
              Case 18-11535-LSS         Doc 95       Filed 08/29/19   Page 8 of 11



       E.      The Trustee’s Breach of the Stipulation and U.S. Bank’s Efforts to Resolve
               the Dispute Without Judicial Intervention.

       20.     On August 1, 2019, counsel to U.S. Bank contacted counsel to the Trustee and

requested that the Trustee execute the Turnover Direction.             To date, despite multiple

communications and requests by counsel, the Trustee has refused to do so.

       21.     Accordingly, under the foregoing circumstances, U.S. Bank now has no

alternative but to move this Court to compel the Trustee to comply with the terms that the

Trustee agreed to in the Stipulation approved by the Court.

                                          ARGUMENT

       22.     The Court has authority to interpret and apply its orders. When construing an

agreed or negotiated form of order, such as the Stipulation and the Order, a court must approach

the task “as an exercise of contract interpretation.” See In re Trico Marine Servs., Inc., 450 B.R.

474, 482 (Bankr. D. Del. 2011); see also City of Covington v. Covington Landing Ltd. P’ship, 71

F.3d 1221, 1227 (6th Cir. 1995) (“An agreed order, like a consent decree, is in the nature of a

contract, and the interpretation of its terms presents a question of contract interpretation.”). “At

bottom, the goal is to determine the rights, duties, and reasonable expectations of the parties, as

disclosed to and blessed by the Court.” In re Trico Marine, 450 B.R. at 482.

       A.      The Surety Collateral Is Not Property of the Credit Party Debtors’ Estates.

       23.     As an initial matter, the Credit Party Debtors’ interest in the Surety Collateral is

not property of the Credit Party Debtors’ estates because it was conveyed to the Agent prior to

the Petition Date.

       24.     On June 25, 2018, the Credit Party Debtors and the Agent entered into the Partial

Strict Foreclosure Agreement. Under the terms of that agreement, the Credit Party Debtors

conveyed to the Agent all of their interest in the “Surrendered Collateral.” The Credit Party


                                                 8
              Case 18-11535-LSS          Doc 95       Filed 08/29/19   Page 9 of 11



Debtors’ interest in the Surety Collateral falls within the definition of Surrendered Collateral

because it is the Credit Party Debtors’ “residual interest in (or with respect to the return of) cash

or money market instruments, or any similar security, held in trust, as collateral, or as surety.”

See Partial Strict Foreclosure Agreement, Ex. 1. Put simply, the Surety Collateral does not

belong to the Credit Party Debtors’ estates, because the Debtors conveyed their interest in the

Surety Collateral to the Agent prior to the Petition Date under the terms of the Partial Strict

Foreclosure Agreement.

       25.     In the Stipulation, the Trustee acknowledged “the validity and enforceability of

the Partial Strict Foreclosure as to all assets of the [Credit Party Debtors] other than the Unliened

Assets.” See Stipulation ¶ 4. The term “Unliened Assets” is defined as “(i) estate causes of

action, if any, to the extent such causes of action are “Commercial Tort Claims” (as defined in

the New York Uniform Commercial Code § 9-102(a)(13)), and (ii) causes of action, if any, under

chapter 7 of the Bankruptcy Code.” See Stipulation ¶ 3. The Surety Collateral is not an

Unliened Asset. Accordingly, by acknowledging the validity of the Partial Strict Foreclosure,

the Trustee expressly agreed that the Agent presently holds legal title to the Credit Party

Debtors’ interest in the Surety Collateral.

       B.      The Stipulation Clearly Obligates the Trustee to Execute the Turnover
               Direction.

       26.     Although the Agent holds undisputed title to the Credit Party Debtors’ interest in

the Surety Collateral, Wells Fargo has requested that the Trustee execute the Turnover Direction

before Wells Fargo will release the Surety Collateral. Accordingly, the Trustee currently has

constructive possession of the Surety Collateral, because Wells Fargo will not release the Surety

Collateral without the Trustee executing the Turnover Direction.




                                                  9
              Case 18-11535-LSS        Doc 95     Filed 08/29/19     Page 10 of 11



       27.     The Stipulation expressly provides that the Trustee shall turn over to U.S. Bank

“any other Collateral (including Surrendered Collateral) in the Trustee’s possession” within ten

business days of written request from U.S. Bank. See Stipulation ¶ 6. As noted above, the

Credit Party Debtors’ interest in the Surety Collateral is Surrendered Collateral. Moreover, there

is no dispute that the Surety Collateral is not an Unliened Asset, which is the only carve-out from

the Trustee’s turnover obligations under the Stipulation. Accordingly, the Stipulation required

the Trustee to turn over the Surety Collateral within ten business days of written request from

U.S. Bank.

       28.     On August 1, 2019, U.S. Bank provided the Trustee with a written request to turn

over the Surety Collateral by executing the Turnover Direction. As of the date hereof, the

Trustee has refused to execute the Turnover Direction. Accordingly, the Trustee has breached its

obligation to turn over the Surety Collateral in the time and in the manner required by the terms

of the Stipulation.

       C.      The Imposition of Fees and Costs is Warranted.

       29.     Rule 8020 of the Federal Rules of Bankruptcy Procedure authorizes this Court to

impose costs for “failure to comply with any court order.”         This Motion to Enforce and

associated filing fees have been necessitated by the Trustee’s failure to comply with the clear

terms of the Stipulated Order. Under the facts and circumstances as set forth in this Motion to

Enforce and to be established at any hearing, the Trustee’s unwarranted conduct in breaching the

terms of the Stipulation justifies the imposition of costs and attorneys’ fees incurred by U.S.

Bank and the Lenders in connection with this matter.



                                    [Continued on Next Page]



                                                10
              Case 18-11535-LSS          Doc 95      Filed 08/29/19     Page 11 of 11



                                      RELIEF REQUESTED

        30.     For the reasons set forth herein, U.S. Bank respectfully requests entry of the

Proposed Order, in substantially the form attached hereto as Exhibit A, (i) enforcing the

Stipulation and compelling the Trustee to execute the Turnover Direction, which provides for the

turnover of approximately $9.6 million of Surety Collateral currently being withheld as a result

of the Trustee’s actions in violation of the Stipulation, (ii) finding that the Surety Collateral is not

property of the Credit Party Debtors’ estates, (iii) directing the Trustee to pay costs and

attorneys’ fees incurred by U.S. Bank and the Lenders in connection with this matter, and (iv)

and granting such other and further relief as this Court deems necessary and proper.

Dated: August 29, 2019
       Wilmington, Delaware
                                                /s/ Matthew P. Ward
                                                Matthew P. Ward (Del. Bar. No. 4471)
                                                Nicholas T. Verna (Del. Bar No. 6082)
                                                WOMBLE BOND DICKINSON (US) LLP
                                                1313 North Market Street, Suite 1200
                                                Wilmington, DE 19801
                                                Telephone: (302) 252-4320
                                                Facsimile: (302) 252-4330
                                                Email: matthew.ward@wbd-us.com
                                                Email: nick.verna@wbd-us.com

                                                -and-

                                                Carey D. Schreiber, Esq.
                                                Winston & Strawn LLP
                                                200 Park Avenue
                                                New York, NY 10166-4193
                                                Telephone: (212) 294-6700
                                                Facsimile: (212) 294-4700
                                                Email: cschreiber@winston.com

                                                Counsel to U.S. Bank, N.A.




                                                  11
